Citation Nr: 0400789	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-04 493	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for peripheral neuropathy. 



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



REMAND

The veteran had active service from August 1968 to August 
1970.  He served in the Republic of Vietnam from January 1969 
to January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied service connection for 
peripheral neuropathy.

The veteran requested a hearing at the RO before a Veterans 
Law Judge (VLJ) of the Board in his February 2003 substantive 
appeal (VA Form 9).  Also in February 2003, he requested a 
hearing at the RO with a local hearing officer.  The RO 
hearing was scheduled for April 10, 2003.  In a March 2003 
e-mail, the veteran wrote:  "This is a written notice of my 
withdrawal from the personal hearing on April 10, 2003.  
After speaking with DSO's I have learned that the hearing 
officers must adhere to the current rulings presented by the 
Veterans Admin. on Peripheral Neuropathy.  Although I have 
presented findings of a military medical research lab which 
contradicts the current one year manifestation of symptoms, I 
have learned you cannot rule against the current law until 
the above mentioned research is approved by the VA."  The 
April 2003 Certification Worksheet, page 8-E-5, indicates the 
veteran withdrew his request for a hearing before a VLJ of 
the Board.  There is no document in the file specifically 
withdrawing the request for a hearing before a VLJ of the 
Board, and the Certification Worksheet does not indicate 
whether the source of this withdrawal was the March 2003 e-
mail or some other correspondence.

A remand is thus required to determine whether the veteran 
intended to waive his request for a hearing before a VLJ of 
the Board as well as a local RO hearing.  He should also be 
informed of the legal standards applied in cases involving 
possible presumptions of service connection, under 
38 U.S.C.A. § 1116 (West 2002), for diseases associated with 
exposure to certain herbicide agents for veterans who served 
in the Republic of Vietnam.  His March 2003 e-mail suggests 
he does not precisely understand these legal standards as 
explained below.

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
implementing VA regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In addition, 38 U.S.C.A. § 5103A(d)(1)(a) (West 2002) and 
38 C.F.R. § 3.159(c)(4) (2003) provide that VA will obtain an 
examination or opinion if the information and competent lay 
or medical evidence reflects the existence of a current 
disability or persistent or recurrent symptoms of disability 
which may be associated with military service, but the record 
does not contain sufficient medical evidence to decide the 
claim.  See also Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).

In the present case, the evidence of record meets these 
criteria.  The veteran has been diagnosed with a current 
disability.  In January 2001, Dr. Young indicated the veteran 
had neuropathy with an unknown cause.  Similarly, in December 
2001 and January 2002, Dr. Torres diagnosed him with probable 
neuropathic pain secondary to neuropathy and polyneuropathy 
of unclear etiology.  June 2002 VA outpatient treatment 
(VAOPT) records indicate the veteran has peripheral 
neuropathy that is progressive in nature.  July 2002 VAOPT 
records reflect an impression of idiopathic painful small 
fiber peripheral neuropathy.

Moreover, Dr. Young speculated in his January 2001 notes that 
the veteran's exposure to Agent Orange in Vietnam "could 
very well be the source of his problem, even at this point."  
In her December 2001 notes, Dr. Torres also noted 
the veteran's history of exposure to Agent Orange while in 
Vietnam.

The above diagnoses of sensory polyneuropathy and peripheral 
neuropathy (as these terms are synonymous, see Goss v. Brown, 
9 Vet. App. 109, 114 (1996), the term "peripheral 
neuropathy" will hereafter be used to describe both 
diagnoses) were first made well after service and the one-
year presumptive period for this disorder under the 
regulations.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  
However, the veteran asserted in his October 2002 notice of 
disagreement (NOD) and multiple statements in support of his 
claim (VA Form 21-4138) that he experienced tingling and 
numbness in his feet and hands just after discharge from 
service, but, because the symptoms were not constant, he 
thought nothing of them and did not seek medical attention.  
He also noted frequent sinus and bronchial problems, for 
which he received medical treatment, although there is little 
or no evidence of such treatment in the record.  As well, he 
noted other medical problems since discharge from service, 
including unusual changes in his body temperature, sleep 
disorders, mood changes, and sexual problems, which he 
attributed to his exposure to Agent Orange in Vietnam.

The only medical opinions of record as to the etiology of the 
veteran's peripheral neuropathy are the opinions of his 
private physicians that his neuropathy may be related to his 
Agent Orange exposure, without supporting this conclusion 
given the lapse of time between his diagnosis and his 
exposure.  He also submitted internet and other materials 
relating to possible long-term effects of dioxins, including 
Agent Orange.

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).

Some diseases are presumptively considered to have been 
incurred in or aggravated by service.  38 U.S.C.A. 
§ 1116(a)(1)(B) (2003) provides presumptive service 
connection on the basis of herbicide exposure for each 
disease, in addition to those enumerated in § 1116(a)(2), 
that VA determines, in regulations prescribed under this 
section, warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Those additional diseases 
are listed in 38 C.F.R. § 3.309(e) (2003).

Whenever VA determines, on the basis of sound medical and 
scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and 
(B) the occurrence of a disease in humans, VA shall prescribe 
regulations providing that a presumption of service 
connection is warranted for that disease for the purposes of 
this section.  38 U.S.C.A. § 1116(b)(1).

In making determinations for the purpose of this subsection, 
VA shall take into account (A) reports received by VA from 
the National Academy of Sciences under section 3 of the Agent 
Orange Act of 1991, and (B) all other sound medical and 
scientific information and analyses available to VA.  In 
evaluating any study for the purpose of making such 
determinations, VA shall take into consideration whether the 
results are statistically significant, are capable of 
replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

The veteran served in the Republic Vietnam from January 1969 
to January 1970 and he is therefore presumed to have been 
exposed to Agent Orange.  38 U.S.C.A. § 1116(f) (West 2002).  
However, presumptive service connection for a disease 
associated with exposure to Agent Orange is afforded to only 
those diseases listed in the statute or regulation as having 
been found by the Secretary of VA to have a positive 
association with exposure to certain herbicide agents.  The 
list includes only "acute and subacute" peripheral 
neuropathy.  38 C.F.R. § 3.309(e) (2003).  Moreover, the 
Secretary of VA has found, based on the report of the 
National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary, that presumptive service connection is not 
warranted for chronic persistent peripheral neuropathy.  
67 Fed. Reg. 42,600, 42,605 (June 24, 2002).

For purposes of presumptive service connection, resulting 
from exposure to Agent Orange, acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2 (2003).  In addition, acute and subacute 
peripheral neuropathy must have manifested to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to the herbicide agent during 
service.  38 C.F.R. § 3.307(a)(6) (2003).

There is no evidence of neurological impairment involving the 
extremities in the service medical records (SMRs) and no 
evidence of any neurological impairment by complaint, history 
or finding on the June 1970 or August 1970 separation 
examinations or the April 1968 pre-induction examination and 
August 1968 physical inspection, when the neurologic 
evaluation was normal.

In applying the provisions of presumptive service connection, 
resulting from exposure to Agent Orange, the critical period 
is within a year after the last date on which the veteran was 
exposed to the herbicide agent, which in this case would be 
within the year beginning in January 1970 and ending in 
January 1971.  In the absence of any evidence of acute and 
subacute peripheral neuropathy during service, encompassing 
the one-year period after the date of last exposure, 
presumptive service connection for a disease associated with 
exposure to Agent Orange would not apply.

Notwithstanding the foregoing, there are other bases for 
establishing service connection that must be considered.  As 
previously noted, service connection may be granted for 
disability resulting from disease incurred in service by 
affirmatively showing inception in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2003).  Also, since 
peripheral neuropathy is a disease of the nervous system, it 
is subject to presumptive service connection as a chronic 
disease (on a basis other than exposure to Agent Orange) if 
it became manifest to a degree of 10 percent or more within 1 
year from the date of separation from service. 38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. § 3.307 (2003).

Although the diagnoses of peripheral neuropathy were made 
well beyond the one year presumptive period for manifestation 
of a chronic disease that may be associated with service, the 
RO should seek to obtain any private or VA medical records 
that addressed the symptoms discussed by the veteran from his 
discharge to the present to determine whether they were 
early, prodromal manifestations of peripheral neuropathy and 
became manifest to a degree of 10 percent or more within 1 
year from the date of his separation from service in August 
1970.

It must also be considered whether the veteran is entitled to 
service connection for peripheral neuropathy on a direct 
incurrence basis due to herbicide exposure.  Cf. Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (veteran filing 
claim under Radiation Compensation Act may establish service 
connection presumptively or by showing disease was incurred 
during or aggravated by service).  This means that the 
veteran may show that exposure to Agent Orange actually 
caused his peripheral neuropathy.  Actual causation carries a 
difficult burden of proof, Combee, 34 F.3d at 1043, but the 
veteran should have the benefit of a VA examiner's review of 
all pertinent medical records to assist him in trying to 
establish such causation.



Moreover, the veteran may also seek to challenge the decision 
of the Secretary not to include chronic, persistent 
neuropathy on the list of diseases for which a veteran who 
served in the Republic of Vietnam is presumptively entitled 
to service connection as a result of exposure to Agent 
Orange.  Cf. Combee, 34 F.3d at 1044-1045.  In Combee, the 
veteran sought to add neutropenia to the Secretary's list of 
diseases presumptively service connected under the Radiation 
Compensation Act.  Id. at 1044.  Noting the detailed 
scientific and medical process for supplementing the list, 
the Court of Appeals for the Federal Circuit (Federal 
Circuit) found "no reason to disturb the determinations of 
the Board and the Court of Veterans Appeals that neutropenia 
does not, in this case at this time, qualify [the veteran] 
for presumptive service connection."  Id. at 1044-1045.  The 
Federal Circuit did not, however, state that the Board and 
Court of Veterans Appeals were prohibited from making such a 
determination.  Similarly, in this case, the veteran could 
seek to add chronic persistent peripheral neuropathy to the 
list of diseases presumptively service connected under 38 
U.S.C.A. § 1116(b).  Since the Secretary is required by law 
to issue a presumption of service connection when sound 
medical and scientific evidence shows a positive association 
between a disease and exposure to certain herbicide agents, 
38 U.S.C.A. § 1116(b), the veteran would have to produce 
medical or scientific evidence of greater weight than that 
relied upon by the NAS and the Secretary in finding that no 
positive association exists between exposure to certain 
herbicide agents and chronic persistent peripheral 
neuropathy.  See 67 Fed. Reg. 42,600, 42605 (June 24, 2002) 
(explaining scientific basis for finding); 38 U.S.C.A. 
§ 1116(b)(3) (West 2003).

The Board notes that the veteran's March 2003 e-mail 
withdrawing his request for a hearing implies that he 
believed he had been told he was precluded from making such 
an argument.  The holding of Combee in this regard should 
therefore be explained to him before he is asked to indicate 
whether his withdrawal of his request for a hearing applied 
to his request for a hearing before a VLJ of the Board.

Accordingly, the Board finds that further medical evidence is 
necessary, and a VA examination and opinion should be 
scheduled and obtained addressing the precise nature of the 
veteran's current disability and whether it is connected to 
his military service either under the presumptions explained 
above or directly to his exposure to Agent Orange.  His 
private physicians also should be asked to elaborate on their 
opinions as to the precise nature and etiology of his 
neuropathy.

The Board also notes the following language in the RO's April 
2002 and February 2003 letters to the veteran informing him 
of VA's duty to assist:  "We will make reasonable efforts to 
help you get evidence necessary to support your claim.  We 
will try to help you get such things as medical records, 
employment records, or records from other Federal agencies.  
You must give us enough information about these records so 
that we can request them from the agency or person who has 
them.  It's still your responsibility to support your claim 
with appropriate evidence."  (emphasis added).  38 C.F.R. 
§ 3.159 (c)(2) describes VA's duty to obtain records in the 
custody of a Federal Department or agency, stating that VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, ending 
such efforts only if VA concludes that such records do not 
exist or further efforts to obtain them would be futile.  
38 C.F.R. §§ 3.159 (c)(2)(i) and (ii) require the claimant to 
cooperate with these efforts, providing information about 
them and authorizing their release, if necessary.  The 
concluding sentence of this paragraph of the RO's letter, 
placing ultimate responsibility upon the veteran to support 
his claim in the context of obtaining evidence from Federal 
departments or agencies, does not accurately reflect the 
meaning of the quoted regulation.  Although the veteran is 
required to assist VA in obtaining federal records, 
the ultimate responsibility for obtaining them is on VA and 
not him.  So in its future correspondence with him on remand, 
the RO should clarify the respective duties-both his and 
VA's, in obtaining federal records accordingly.

The April 2002 and February 2003 RO letters also gave the 
veteran 60 and 30 days, respectively, from the dates of those 
letters, to submit evidence in support of his claim, but also 
indicated that evidence received within a year would be 
considered and that, if benefits were granted, he could 
receive them from the date of his claim.

On December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 
38 U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1), and there was some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one year period that was provided by statute.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003); see also 
38 U.S.C.A.§ 5103(b)(1)(2002).  Because Congress made the new 
amendments effective retroactive to the date of the VCAA, 
they effectively overturn, or invalidate, the Federal 
Circuit's holding in PVA.  Thus, although the veteran's 
appeal was ongoing during this change in the law, no due 
process violations can arise because of PVA concerns or the 
recent amendments.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the RO should nonetheless ensure that its 
correspondence is consistent with the Veterans Benefits Act 
of 2003.

For the above stated reasons, the appeal must be REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  After informing the veteran of the 
legal standards to be applied in cases 
involving possible presumptive service 
connection for diseases associated with 
exposure to Agent Orange under 
38 U.S.C.A. § 1116(b) (West 2002), ask 
the veteran if he intended to waive his 
request for a hearing before a VLJ of the 
Board.  If he did not intend to waive 
such a hearing, schedule him for one as 
soon as possible and notify him of the 
date, time and location of his hearing, 
and put a copy of this letter in his 
claims file.  If he indicates that he did 
intend to waive such a hearing or now 
desires to do so, then he should indicate 
this in writing and it, too, should be 
documented in his claims file.

2.  Ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159 
(c)(2) (2003), are fully complied with 
and satisfied in accordance with the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) and all applicable legal precedent.

3.  The RO also should ask the veteran to 
provide information (names, dates, 
addresses, etc.) for any relevant 
treatment and diagnoses that he has 
received from private medical facilities 
since the January 2002 notes of Dr. 
Torres and the January 2001 notes of 
Dr. Young, and any additional relevant 
private treatment records since 
discharge.  Ask that he complete and 
return the appropriate releases (VA Form 
21-4142) so the RO can obtain his medical 
records from any private care provider 
indicated.  Upon receipt of the 
appropriate releases, request all private 
treatment records indicated, if any, and 
associate all received with the file.  If 
any request for private treatment records 
is unsuccessful, notify the veteran 
accordingly.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

4.  Request the VAOPT records from the 
Durham, North Carolina, VA Medical Center 
(VAMC) since November 2002.  Also, ask 
the veteran for the name of any other VA 
medical facility at which he has received 
any relevant treatment and diagnoses 
since discharge.  Request any such 
records and associate all received with 
the file.

5.  Request that Drs. Young and Torres 
provide the medical bases and supporting 
authority for their opinions that the 
veteran's current peripheral neuropathy 
may be related to herbicide exposure 
while in service.  They should also state 
whether the veteran's current disability 
is or could be acute or subacute 
peripheral neuropathy, as opposed to 
chronic persistent peripheral neuropathy.  
Additionally, all new pertinent 
examination and treatment records 
regarding him should be obtained and 
associated with the claims file. 



6.  After all additional evidence is 
obtained, schedule the veteran for a VA 
neurological examination to determine the 
etiology of his peripheral neuropathy.  
To facilitate making this determination, 
the claims folder must be made available 
to the examiner for a review of the 
veteran's pertinent medical history, and 
the examiner is asked to confirm that he 
or she has reviewed the claims folder, 
especially the records of Drs. Young and 
Torres.  All necessary testing should be 
done and the examiner should review the 
results of any testing prior to 
completion of the examination report.   

The VA examiner should be specifically 
requested to provide opinions as to 
whether the veteran has acute or subacute 
peripheral neuropathy, the approximate 
date of onset of any diagnosed peripheral 
neuropathy, and as to whether any current 
peripheral neuropathy is etiologically 
related to the veteran's active service 
and/or the result of exposure to Agent 
Orange therein.  The opinions of Drs. 
Torres and Young should be reviewed and 
any inconsistencies between the findings 
of the VA physician and these doctors 
should be explained.

7.  Thereafter, the RO should 
readjudicate the claim.  If it continues 
to be denied, send the veteran a 
supplemental statement of the case (SSOC) 
and give him time to respond before 
returning the case to the Board for 
further appellate consideration.

No action is required of the veteran until further notice 
is received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


